     Case 3:20-cv-00253-K Document 20 Filed 11/23/20      Page 1 of 1 PageID 228



                        IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

STONE METALS AMERICA, LLC,                §
                                          §
          Plaintiff,                      §
                                          §
V.                                        §             No. 3:20-cv-253-K
                                          §
MALCOLM B. EUBANK, III and                §
ZETWERK PVT. LTD,                         §
                                          §
          Defendants.                     §

          ORDER ACCEPTING FINDINGS AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE

        After making an independent review of the pleadings, files and records in this

case, and the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge dated November 5, 2020, the Court finds that the Findings and

Recommendation of the Magistrate Judge are correct and they are accepted as the

Findings, Conclusions, and Recommendation of the Court.

        IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge are accepted.

        SO ORDERED.

        Signed November 23rd, 2020.

                                              _____________________________________
                                              ED KINKEADE
                                              UNITED STATES DISTRICT JUDGE
